Citation Nr: 1143114	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO).  By a rating action in July 2006, the RO denied service connection for a left knee disorder, a neck disorder, and a lumbar spine disorder, as well as a claim for a compensable evaluation for residuals of a shell fragment wound of the right knee with synovitis.  Subsequently, in August 2006, the RO denied a claim for service connection for erectile dysfunction, to include as secondary to PTSD.  

In July 2010, the Board, among other things, denied the claims of entitlement to service connection for a left knee disorder, a neck disorder, a lumbar spine disorder, and erectile dysfunction, to include as secondary to PTSD.  Thereafter, the Veteran appealed these matters to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated May 17, 2011, granted the motion and remanded the case to the Board for compliance with directives specified in the motion.  


REMAND

The Veteran is seeking service connection for a left knee disorder, a neck disorder and a lumbar spine disorder.  He has indicated that, while working on a highway in An Khe in August 1968, the left front wheel of an earth mover he was on hit an anti-tank mine.  As a result, he fell, and he reported that he sustained injuries to his knees, neck and back.  As noted above, the matter on appeal was remanded by the Court for action in compliance with the instructions in a May 2011 Joint Motion for Remand.  

In this case, the joint motion indicated that the Board had failed to provide adequate reasons and bases in support of its conclusion that VA had satisfied the duty to assist in obtaining relevant records.  

In pertinent part, the joint motion observed that the Board concluded that the service treatment records on file were silent as to any complaints or findings pertaining to a left knee, neck, or lumbar spine disorder.  However, the parties noted in the May 2011 Joint Motion that the service treatment records contained an abstract from the field hospital, which abstract indicates that the Veteran was hospitalized for four days in August 1968 after being struck by mine fragments.  The parties further note that this document is only an abstract and it did not appear that attempts had been made to obtain the hospital records from the 17th Field Hospital.  The parties requested that, given the alleged in-service treatment identified by the Veteran, in conjunction with evidence showing that the Veteran was hospitalized at a field hospital in August 1968 after the anti-tank mine incident, the Veteran's claim should be remanded in order for an attempt to be made to locate any outstanding service treatment records.  In its May 2011 order, the Court granted the parties Joint Motion for Remand and ordered that the Board comply with the instructions set forth therein.  

Secondly, the May 2011 motion noted that the Board had not provided an adequate statement of reasons for denying the claim of service connection for erectile dysfunction, to include as secondary to PTSD.  In particular, the joint motion noted that the Board did not consider a June 2006 VA PTSD evaluation wherein the Veteran reported that he had erectile dysfunction, which interfered with his relationship with his wife.  At that time, the examiner stated that the Veteran's sexual dysfunction may be related to his anxiety and his PTSD.  It was also noted by the parties to the joint motion that a record had shown that the Veteran had been treated with Viagra.

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  

In the present case, there is a suggestion by the Veteran's own account that he experiences symptoms of disability.  Additionally, as noted by the joint motion, the Veteran has maintained that he had erectile dysfunction which interferes with his relationship with his wife.  The Veteran reported that he experienced sexual problems as a result of his PTSD.  The record also includes the report of a June 2006 PTSD evaluation wherein the VA examiner suggested that the Veteran's sexual dysfunction may be related to anxiety.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should search for any treatment records that were created at the 17th Field Hospital or any military hospital in An Khe, Republic of Vietnam, during August 1968 for treatment of injuries the Veteran suffered in an anti-tank mine incident.  All potential sources of such records should be contacted.  All efforts to obtain these records must be documented, and any records/information obtained should be associated with the claims folder.  

2.  The Veteran should be requested to identify all medical care providers who have treated him for his claimed disabilities since separation from service, and to complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA provider.  After the necessary authorizations have been received, any outstanding records should be obtained and associated with the claims file.  If any records cannot be obtained after all reasonable efforts have been expended, the Veteran should be notified and given the opportunity to provide such records.  

3.  Then, the Veteran should be afforded a VA examination to determine whether he has an erectile dysfunction disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be conducted.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed disorder is attributable to the Veteran's period of active service, or has been caused by or worsened by his service-connected PTSD.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Thereafter, the Veteran should be scheduled for an appropriate VA medical examination to ascertain the nature and etiology of his claimed left knee, neck and low back disabilities.  It is imperative that the claims file be made available to and pertinent records therein be reviewed by the examiner in connection with the examination, to include the Veteran's service treatment records.  All appropriate tests and studies should be conducted.  The examiner should thereafter be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current left knee, neck or back disability is related to the Veteran's period of active duty service.  The examination report must include a complete rationale for all opinions expressed.  The examiner should outline the medical reasons for accepting or rejecting the Veteran's statements regarding the onset and continuity of symptoms.

5.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken by the AOJ.  See Stegall v. West, 11 Vet. App. 268(1998).  

6.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  (The AOJ should, in the interest of judicial economy, complete the evidentiary development sought in the Board's July 2010 remand.  If this has already been done, evidence and adjudicatory actions filed in any temporary folder should be associated with the claims file.)  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

